Exhibit 10.1




AMENDMENT NO. 4 TO CREDIT AGREEMENT


This Amendment No. 4 to Credit Agreement (this “Amendment”), dated as of
February 29, 2008, is made by and among THE TORO COMPANY, a Delaware corporation
(“Toro”), TORO CREDIT COMPANY, a Minnesota corporation, TORO MANUFACTURING LLC,
a Delaware limited liability company, EXMARK MANUFACTURING COMPANY INCORPORATED,
a Nebraska corporation, TORO INTERNATIONAL COMPANY, a Minnesota corporation,
TOVER OVERSEAS B.V., a Netherlands company, and TORO FACTORING COMPANY LIMITED,
a Guernsey, Channel Islands company (all of the foregoing, collectively, the
“Borrowers”), each lender from time to time party hereto (collectively the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (the “Administrative Agent”).


WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of September 8, 2004 (as amended by
Amendment No. 1 to Credit Agreement dated as of October 25, 2005, Amendment No.
2 to Credit Agreement dated as of January 10, 2007, and Amendment No. 3 to
Credit Agreement effective as of February 28, 2007, as hereby amended and as
from time to time hereafter further amended, modified, supplemented, restated or
amended and restated, the “Credit Agreement” (capitalized terms used and not
otherwise defined in this Amendment shall have the respective meanings given
thereto in the Credit Agreement), pursuant to which the Lenders have made
available to the Borrowers a revolving credit facility (including a letter of
credit facility and a swing line facility); and


WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders amend certain provisions of the Credit Agreement as set forth
herein;


WHEREAS, all conditions necessary to authorize the execution and delivery of
this Amendment and to make this Amendment valid and binding have been complied
with or have been done or performed;


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:


1.                     Amendments.  Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:


(a)                     The following definition is added to Section 1.01 in the
appropriate alphabetical location therein:


“Fourth Amendment Effective Date” means February 29, 2008.


(b)                     Section 7.04(d) of the Credit Agreement is deleted in
its entirety and the following is inserted in lieu thereof:


(d)          Investments incurred in order to consummate Acquisitions, provided
that (i) the aggregate purchase price payable in cash or cash equivalents
(including assumption of liability and excluding earnouts or other contingent
obligations related to
 

 
such Acquisition) in any such individual Acquisition shall not exceed
$200,000,000, and from and after the Fourth Amendment Effective Date the
aggregate purchase price payable in cash or cash equivalents (including
assumption of liability and excluding earnouts or other contingent obligations
related to such Acquisition) for all Acquisitions undertaken by Toro and its
Subsidiaries shall not exceed $400,000,000, (ii) such Acquisitions are
undertaken in accordance with all applicable Laws; and (iii) the prior,
effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the acquiree is obtained;


2.                     Conditions Precedent.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:


(a)                     The Administrative Agent shall have received each of the
following documents or instruments in form and substance reasonably acceptable
to the Administrative Agent:


(i)                     one or more counterparts of this Amendment, duly
executed by the Borrowers, the Administrative Agent and the Required Lenders,
together with all schedules and exhibits thereto duly completed; and


(ii)                    such other documents, instruments, opinions,
certifications, undertakings, further assurances and other matters as the
Administrative Agent shall reasonably require.


3.                     Reaffirmation by each of the Borrowers.  Each of the
Borrowers hereby consents, acknowledges and agrees to the amendments of the
Credit Agreement set forth herein.


4.                     Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, each of the
Borrowers represents and warrants to the Administrative Agent and the Lenders as
follows:


(a)                     The representations and warranties of (i) the Borrowers
contained in Article V (after giving effect to this Amendment) and (ii) each
Loan Party contained in each other Loan Document or in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Amendment, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.


(b)                     There does not exist any pending or threatened action,
suit, investigation or proceeding in any court or before any arbitrator or
Government Authority that purports to affect any transaction contemplated under
this Amendment or the ability of any Borrower to perform its respective
obligations under this Amendment.


(c)                     There has not occurred since October 31, 2007 any event
or circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect or a material adverse change in or a material adverse
effect upon the business, assets, liabilities (actual or
 

 
contingent), operations, condition (financial or otherwise), or prospects of
Toro and its Subsidiaries taken as a whole; and


(d)                     No Default or Event of Default has occurred and is
continuing.


5.                     Entire Agreement.  This Amendment, together with all the
Loan Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relative to such subject matter.  No promise, condition, representation
or warranty, express or implied, not herein set forth, shall bind any party
hereto and not one of them has relied on any such promise, condition,
representation or warranty.  Each of the parties hereto acknowledges that,
except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other.  None of the terms or conditions of this Amendment
may be changed, modified, waived or canceled orally or otherwise, except as
permitted pursuant to Section 11.01 of the Credit Agreement.


6.                     Full Force and Effect of Amendment.  Except as hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects by each
party hereto and shall be and remain in full force and effect according to their
respective terms.


7.                     Counterparts.  This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Amendment by telecopy, facsimile or other electronic
transmission (including .PDF) shall be effective as delivery of a manually
executed counterpart of this Amendment.


8.                     Governing Law.  This Amendment shall in all respects be
governed by, and construed in accordance with the laws of the State of New York.


9.                     Enforceability.  Should any one or more of the provisions
of this Amendment be determined to be illegal or unenforceable as to one or more
of the parties hereto, all other provisions nevertheless shall remain effective
and binding on the parties hereto.


10.                   References.  All references in any of the Loan Documents
to the “Credit Agreement” shall mean the Credit Agreement as amended hereby.


11.                   Successors and Assigns.  This Amendment shall be binding
upon and inure to the benefit of the Borrowers, the Administrative Agent and
each of the Lenders, and their respective successors, assigns and legal
representatives; provided, however, that no Borrower, without the prior consent
of the Required Lenders, may assign any rights, powers, duties or obligations
hereunder.


12.                   Expenses.  Toro agrees to pay to the Administrative Agent
all reasonable out-of-pocket expenses incurred or arising in connection with the
negotiation and preparation of this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Credit Agreement to be made, executed and delivered by their duly authorized
officers or representatives as of the day and year first above written.
 




  THE TORO COMPANY    
 
By:  /s/ Stephen P.
Wolfe                                                                                       
 
Name:  Stephen P. Wolfe                            
 
Title:  Vice President, Finance & CFO      

 
 

  TORO CREDIT COMPANY    
 
By:  /s/ Thomas J. Larson                         
                                                                 
 
Name:  Thomas J. Larson                           
 
Title:  Secretary and Treasurer                   

 
 

  TORO MANUFACTURING COMPANY    
 
By:  /s/ Timothy P. Dordell                       
                                                                 
 
Name:  Timothy P. Dordell                         
 
Title:  Vice President & Secretary             

                                     
 

  EXMARK MANUFACTURING COMPANY    INCORPORATED    
 
By:  /s/ Thomas J.
Larson                                                                                          
 
Name:  Thomas J. Larson                           
 
Title:  Treasurer                                             

 
 

  TORO INTERNATIONAL COMPANY    
 
By:  /s/ Stephen P.
Wolfe                                                                                            
 
Name:  Stephen P. Wolfe                             
 
Title:  Vice President & Treasurer              

                                                                             
                                                                                                                                                 

 
 

  TOVER OVERSEAS B.V.    
 
By:  /s/ Stacy
Bogart                                                                                                   
 
Name:  Stacy Bogart                                     
 
Title:  Managing Director                             

 
 

  TORO FACTORING COMPANY LIMITED    
 
By:  /s/ Stacy
Bogart                                                                                                    
 
Name:  Stacy Bogart                                     
 
Title:  Managing Director                             

 
 
 
 

  BANK OF AMERICA, N.A., as Administrative   Agent    
 
By:  /s/ Charlene
Wright-Jones                                                                               
 
Name:  Charlene Wright-Jones                   
 
Title:  Assistant Vice President                    

                                                            
                                                                                                                                               

 
 

  BANK OF AMERICA, N.A., as a Lender, L/C   Issuer and Swing Line Lender    
 
By:  /s/ Charles R.
Dickerson                                                                                 
 
Name:  Charles R. Dickerson                       
 
Title:  Managing Director                              

 
                                                                                                                                             

 
 

  SUNTRUST BANK, as a Lender and a Co-   Syndication Agent    
 
By:  /s/ Robert
Maddox                                                                                          
 
Name:  Robert Maddox                                  
 
Title:  Director                                                 

 
                                                                                                                            
 
 

  U.S. BANK NATIONAL ASSOCIATION, as a   Lender and a Co-Syndication Agent    
 
By:  /s/ Michael J.
Staloch                                                                                     
 
Name:  Michael J. Staloch                              
 
Title:  Senior Vice President                          

                                                                                                                                               
                                                                                                                                       
 
 

  BMO CAPITAL MARKETS FINANCING,   INC., as a Lender and a Co-Documentation
Agent    
 
By:  /s/ James J.
Lent                                                                                               
 
Name:  James J. Lent                                       
 
Title:  Vice President                                       

                                                                                          
 
 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION, as a Lender and a   Co-Documentation
Agent    
 
By:  /s/ Ted Hanson                                   
                                                         
 
Name:  Ted Hanson                                         
 
Title:  Assistant Vice President                     

                                                                                                                                 
                                                                                                                                                           

 
 

  THE BANK OF NEW YORK, as a Lender    
 
By:  /s/ John T. Smathers                             
                                                    
 
Name:  John T. Smathers                               
 
Title:  Vice President                                       

 
                                                                                                                                                    
                                                                                                                                                   
                                                                                           
                                                                                                                                                                                                                               
 



